Citation Nr: 1222559	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-07 914	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a cardiac disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bladder cancer.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an esophageal disorder, to include gastroesophageal reflux disease (GERD) and Barrett's esophagitis.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for colon polyps.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical spine disorder.

8.  Entitlement to service connection for a thyroid disorder, status post right hemithyroidectomy.

9.  Entitlement to service connection for osteopenia.

10.  Entitlement to service connection for memory loss.

11.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.

12.  Entitlement to service connection for a pulmonary/respiratory disorder, to include chronic obstructive pulmonary disease (COPD), emphysema, interstitial lung disease and linear lung disease.

13.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from February 1968 to February 1976, including a year in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board recognizes that the RO up to the present has developed and adjudicated the psychiatric claim as it was framed by the Veteran, i.e., a claim seeking service connection for posttraumatic stress disorder (PTSD).  However, the evidentiary record also includes references to depression and anxiety.  While this appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record, not merely the diagnosis mentioned by the claimant.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding in Clemons, the Board has recharacterized the PTSD issue as reflected on the first page of the present decision.

The Court's holding in Clemons was subsequently expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision).  In compliance with that holding, the Board has not limited the appellant's other claims to a particular diagnosis such as gastroesophageal disease (GERD) or chronic obstructive pulmonary disease (COPD).  Therefore the issues currently on appeal encompass any diagnosis which accounts for the appellant's symptomatology.

The appellant's claims of entitlement to service connection for hypertension, bladder cancer, colon polyps and an esophageal disorder were originally denied in an August 2005 rating decision.  The appellant was notified of that denial in the next month, but he did not appeal.  The appellant's claim of entitlement to service connection for bilateral hearing loss was denied in a rating decision issued in January 2006.  The appellant was notified of the denial that same month but he did not appeal.  The appellant's claim of entitlement to service connection for arthritis of the neck was denied in a rating decision issue in August 2006.  He was notified of the denial that same month, but he did not appeal.  Also in that rating decision, the San Diego, California RO reopened the bladder cancer, colon polyps, esophageal and hypertension service connection claims and denied them on the merits.  The appellant was notified of these denials in August 2006, but he did not appeal the denials.  Therefore, these issues on appeal are as listed on the title page.

Six service connection issues, along with six and new and material evidence issues, are addressed in the REMAND portion of the decision below and all 12 of these issues are being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

Service connection for ischemic heart disease was granted in a rating decision issued in October 2011, and there is no longer a case or controversy as to that issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a cardiac disorder (ischemic heart disease) because that issue has been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(c).

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200.  The appellant filed a timely Substantive Appeal in March 2009, with respect to the reopening of his claim of entitlement to service connection for a cardiac disorder, including as due to herbicide exposure in Vietnam.  

Thereafter, as reflected by an October 2011 RO rating, the appellant was determined to be entitled to service connection for ischemic heart disease on a presumptive basis due to herbicide exposure in Vietnam.  Thus, the issue of entitlement to service connection for a cardiac disorder has been rendered moot, and therefore that issue is no longer in appellate status.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal as to the claim of entitlement to service connection for a cardiac disorder, including on a new and material evidence basis, and said issue is dismissed without prejudice.


ORDER

The appeal as to the issue of entitlement to service connection for a cardiac disorder (ischemic heart disease), including as due to herbicide exposure in Vietnam, is moot and that issue is dismissed for lack of jurisdiction.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

VA's duty to assist also includes obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  In 2008, the appellant submitted a copy of his SSA benefit award letter; he was found to be disabled for SSA purposes as of April 2007.  When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration (SSA), the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  No SSA records have been associated with the claims file.  It does not appear that the RO attempted to obtain these relevant records.  

VA is, therefore, on notice of records that may be probative to the appellant's claims.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, in order to fulfill the duty to assist, all of the appellant's SSA records should be obtained and associated with the claims file.  Any outstanding VA inpatient and outpatient records should also be identified and associated with the claims file while the case is in remand status.

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

On remand, any such deficiencies should be rectified.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents, including Kent v. Nicholson, 20 Vet. App. 1 (2006), has been completed.  See also 38 C.F.R. § 3.156.

2.  Obtain the appellant's relevant medical treatment records from any VA facility identified by the appellant, to the extent not already on file.

3.  Contact the Social Security Administration to obtain all the medical records associated with the Veteran's initial application for benefits, as well as any SSA Administrative Law Judge (ALJ) decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

4.  To the extent an attempt to obtain any of these records is unsuccessful, the claims files should contain documentation of the attempts made.  The appellant and his representative should also be informed of the negative results and be given opportunity to secure the records.

5.  Review the claims file and ensure that all indicated development actions have been conducted and completed in full.  If any additional development is necessary to re-adjudicate any issue on appeal, especially in light of any newly received records, that development should be done, including the scheduling of medical examination(s) and/or the obtaining of medical opinion(s).  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

6.  Thereafter, re-adjudicate the appellant's claims; the readjudication should reflect consideration of all evidence of record and be done with application of all appropriate legal theories, to include new and material evidence, direct, presumptive, secondary and aggravation theories for service connection.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


